Citation Nr: 1342448	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for epididymitis, claimed as testicular pain. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel

INTRODUCTION

The Veteran had active service from October 1963 to October 1967.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In August 2009, the Veteran testified during a hearing before the undersigned conducted via video conference.  A transcript of the hearing is of record.  

In June 2010, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's epididymitis of the left testicle is manifested by frequent pain; it has not resulted in renal dysfunction, urinary leakage, urinary frequency, or other symptomatology.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5103(A), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.88b, 4.89, 4.115a, 4.115b, Diagnostic Code 7599-7525 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  Pub.L. 112-154, §§ 504(a)(1)-(2) (to be codified at 38 U.S.C.A. § 5103(a)); 38 C.F.R. § 3.159(b)(1) (20).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the present case, the Veteran was provided with notice in November 2007 informing him of the need to demonstrate a worsening of his service-connected disability.  He was also notified of the types of evidence he could submit to substantiate his claim, including evidence demonstrating the impact of this condition on his employment.  Finally, he was notified as to how VA determines the appropriate disability rating and the appropriate effective date.  This notice was provided to the Veteran prior to the initial adjudication of his claim.  He was again provided with similar notice in November 2008 and March 2009.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and VA and non-VA medical records, to the extent available.  Neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence relevant to the increased rating claim on appeal.

The Veteran underwent VA medical examinations in January and December 2007 and June 2008, and the examination reports are of record.  

The Board recognizes that the Veteran has not undergone a VA examination for this condition since June 2008.  In Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the United States Court of Appeals for Veterans Claims (court) held that fulfillment of the VA's duty to assist included thorough and contemporaneous examination be provided when the record before the Board contained no evidence of the then-current level of disability.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

However, the Board has not found this to mean that the court established a specific time limit beyond which a new examination is required.  Reexaminations are required if the evidence indicates there has been a material change in a disability or that the current rating is incorrect.  38 C.F.R. § 3.327 (2013).  

In this case, the Board concludes that the clinical record, that includes multiple VA outpatient and private treatment records, is adequate to evaluate the claim.  Significantly, the Veteran's medical history as described his medical records shows no significant decline, and he has not submitted any medical evidence of a worsened condition.  While, in December 2008, he reported that his pain intensified, in August 2009, he testified to having the same pain for 45 years.  See Board hearing transcript at page 9.  Furthermore, records submitted by him from as recently as October 2012 reflect that his service-connected condition has not changed in nature or severity, nor has he asserted otherwise.  In assessing the entire record, the Board concludes that there is sufficient evidence to fairly decide this claim.  

The Board's June 2010 remand was to obtain records of the Veteran's treatment at the VA medical center (VAMC) in Syracuse, New York, dated from December 2008 to the present, including records of an electromyography (EMG)/nerve conduction study or scrotal ultrasound performed in 2009.

There has been substantial compliance with the Board's June 2010 remand.  The AMC obtained additional medical records regarding the Veteran's treatment at the VAMC in Syracuse dated to May 2011.  VA attempted to obtain records of an EMG/nerve conduction study or scrotal ultrasound performed in 2009, as reported by the Veteran during his August 2009 hearing.  However, in a September 2010 memorandum, the RO concluded that these records were unavailable, as the VAMC in Syracuse notified VA in June 2010 that it was unable to locate these records.  The Board has no reason to doubt the RO's finding.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Acting Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability had worsened in severity would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Board recognizes that the Veteran testified that he also sought treatment from a private urologist.  This evidence is not of record.  However, the Veteran specifically testified in August 2009 that he sought treatment from a private urologist for other issues, and not his service-connected left epididymitis.  This is further confirmed by records of private treatment from October 2012 submitted by the Veteran.  Upon reporting left testicle pain to his urologist, the Veteran was sent for an evaluation by another urologist, who specifically noted that this was "a new issue."  Therefore, the evidence demonstrates that obtaining records of private treatment prior to the date of the evidence submitted by the Veteran would not assist in determining his current claim on appeal.  

The Board also notes that the Veteran's representative argued that this case must be remanded because the AMC failed to readjudicate this claim as directed in the Board's June 2010 remand.  However, this argument is without merit.  A review of the Veteran's Virtual VA electronic file reveals that this case was readjudicated in a supplemental statement of the case issued by the AMC in May 2011.  As such, a remand for this purpose is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




Relevant Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected epididymitis disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The Veteran contends that he is entitled to an evaluation in excess of 30 percent for his service-connected epididymitis of the left testicle.  The record shows that, in a November 1977 rating decision, the RO granted service connection for epididymitis of the left testicle, and assigned a 30 percent disability evaluation under Diagnostic Code 7599-7518.  Diagnostic Code 7518 evaluates stricture of the urethra that is rated as voiding dysfunction.  38 C.F.R. § 4.115(b) (2013).

The RO received the Veteran's current claim for an increased evaluation in October 2007.  The August 2008 rating decision on appeal evaluated the Veteran's disability under Diagnostic Code 7599-7525. 

When an unlisted disease, injury or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding a "99" for the unlisted condition.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 7525 is applicable to chronic epididymo-orchitis.  38 C.F.R. § 4.115b.  This code instructs the rater to rate chronic epididymo-orchitis as a urinary tract infection, or, if there are tubercular infections, in accordance with 38 C.F.R. § 4.88b or 4.89, whichever is appropriate.  Id.  

Facts

The Veteran underwent VA examination for his left scrotal condition in January 2007.  He endorsed either a dull ache or a sharp pain on the left that occurred at least 4 to 5 times per day.  The Veteran indicated that it was very rare for him to go through an entire day without pain.  The pain was elicited by certain movements and would just come and go during the day, lasting for approximately 1 or 2 minutes.  The Veteran denied any penile discharge or urinary dysfunction at this time.  The examiner noted that a scrotal ultrasound in May 2006 was deemed to be normal.  

Physical examination revealed the Veteran's left testicle to be within normal limits.  The left epididymis was minimally tender to palpation with no masses, swelling, or inflammation noted.  Chronic left epididymitis was diagnosed.  

The Veteran was also afforded a VA examination for testicular scarring in December 2007.  He reported having a hydrocelectomy in 1966 and that he had pain several times per day ever since.  There were no constitutional or systemic symptoms at this time, and it was noted that Extra Strength Tylenol helped to relieve his pain.  The examiner noted that, while this had been a consistent complaint of the Veteran's for many years, it had increased in intensity and amount over the last year and a half.  

Examination revealed normal male genitalia with descended testicles that were normal in size and consistency.  There was a small, tiny mass that was felt along the epididymis at the head, and this was the area associated with the Veteran's complaints of pain.  The scar was noted to be in the left groin within an abdominal fold.  It was unable to be visualized and, as such, the examiner concluded that there were no adhesions or loss of tissue.  The scar was also stable and the same color as the surrounding skin.  With deep palpation, there was slight tenderness.  The examiner diagnosed the Veteran with an internal scar that was a residual of a hydrocelectomy.  It was not visible.  The external scar itself was also not visible.  The examiner opined that the internal scar as likely as not had caused residual damage that could be the cause of the Veteran's chronic pain.  

A January 2008 VA medical record indicates that the Veteran had a long history of left testicular/scrotal pain for many years that radiated into the groin and lower abdomen.  A scrotal ultrasound was noted to be negative and the Veteran again reported that Extra Strength Tylenol had helped.  The physician noted that an epididymectomy or orchiectomy may be the only options available to the Veteran.  However, there was no guarantee that the pain would resolve, so the Veteran declined this option.  The Veteran was diagnosed with chronic teste pain status post surgery.  His pain was felt to most likely be neuropathic in nature.  

In June 2008, the Veteran underwent VA examination of his left testicle.  He again endorsed recurring pain since his hydrocelectomy of 1966.  Specifically, the Veteran endorsed pain occurring 6 to 8 times per day (sometimes twice in a row) that was sharp in nature and radiated up into his left lower abdomen.  It was noted that the Veteran also developed urinary frequency that was not related to his testicular issue.  There was no history of subsequent surgery or urinary tract infection.  The Veteran took gabapentin once a day and Extra Strength Tylenol with "minimal relief".  The Veteran was retired and able to complete his activities of daily living.  However, he did have to stop his activities frequently when he was experiencing pain for seconds to a couple of minutes.  

Physical examination revealed the Veteran's testicles to be descended and normal in size and consistency.  He continued to have a small, tiny mass at the epididymis which was very tender to palpation.  The May 2006 ultrasound was reviewed and again noted to be normal.  The examiner diagnosed the Veteran as status post hydrocelectomy with residual pain.  The exact nature of the Veteran's pain/damage from the hydrocelectomy would be pure speculation, but may include, but not be inclusive of, a possible neuropathic pain, scar tissue or adhesion.  

As discussed above, VA attempted to obtain the nerve study or ultrasound report from 2009, as noted by the Veteran during his August 2009 Board hearing.  However, it was determined in September 2010 that any such records from 2009 were unavailable from the Syracuse VAMC.  

The record also contains an August 2010 VA treatment record that includes the Veteran's complaints of pain and burning in his left testicle.  It was not felt that a new ultrasound was warranted at this time, since the ultrasound in 2006 was normal and there was no new injury or trauma to the area.  An EMG was ordered at this time, however.  The Veteran was subsequently scheduled for an EMG in September 2010.  The EMG report reflects that the Veteran denied recent trauma or new bowel or bladder problems.  After the initiation of testing, however, the Veteran reported experiencing severe pain and terminated the study.  Therefore, no determination was made as to the presence or absence of a neuropathy or a radiculopathy.  

An October 2010 VA treatment record shows that the Veteran's left testicular pain radiated to the groin and lower abdomen.  It was noted that he also saw two private urologists.  The Veteran was seen approximately 5 weeks earlier for voiding dysfunction and underwent an urodynamic test for voiding dysfunction that he reported was negative for any problems.  It was also noted that an EMG of the Veteran's scrotum was tried in September 2010 and was not successful since this was a difficult area to EMG.  (The Veteran has since submitted records from his urologists.)  

A December 2010 VA medical record shows that treatment for urinary frequency included prescribed medication. 

According to an October 2012 record from the Familycare Medical Group, the Veteran complained of constant pain in his left testicle and was to see Dr. A.M., a urologist, for evaluation.  The record reflects that the Veteran met with Dr. A.M. one week later and was being seen for follow up of a bladder outlet obstruction and benign prostatic hypertrophy, as well as a new issue of left epididymitis.  

Dr A.M. noted that the Veteran brought up his left epididymitis as a "new issue" and concluded that the Veteran experienced sharp testicular pain several times throughout the day with movement.  The testicle itself had no masses that could be identified.  The Veteran's pain was present since the 1960s and "unchanged".  It was felt that no urologic intervention was needed at this time.  Although this was a chronic pain issue, the Veteran reported having nerve blocks in the past with no success.  The condition was not bothersome enough to require any narcotics.  Finally, Dr. A.M. stressed that there were no abnormalities noted on testicular examination and, due to the chronicity of this issue, it was not necessary to pursue further imaging.  

Analysis 

Upon review of the probative and credible evidence of record, the Board concludes that a rating in excess of the currently assigned 30 percent is not warranted for the Veteran's service-connected left epididymitis at any time during the pendency of this claim.  

Under Diagnostic Code 7525, applicable to chronic epididymo-orchitis, the rater is instructed to rate chronic epididymo-orchitis as a urinary tract infection, or, if there are tubercular infections, in accordance with 38 C.F.R. § 4.88b or 4.89, whichever is appropriate.  38 C.F.R. § 4.115b.  

Turning to the code applicable to urinary tract infections, the Board notes that a 30 percent evaluation is the highest rating available for this condition, and is meant to compensate a veteran with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  See 38 C.F.R. § 4.115a (2013).  As the current medical evidence does not demonstrate that the Veteran has such disability, he is not entitled to a higher rating based on a urinary tract infection.  

38 C.F.R. § 4.88b is meant to rate a veteran that suffers from infectious diseases, immune disorders and nutritional deficiencies.  The record does not reflect that the Veteran suffers from any such condition and, as such, there is no basis for a higher evaluation under this code.  

38 C.F.R. § 4.89 is meant to rate a veteran for inactive nonpulmonary tuberculosis in effect on August 19, 1968.  The evidence of record fails to suggest that the Veteran has ever in fact been diagnosed with tuberculosis.  Therefore, the criteria applicable to tuberculosis are not applicable in this case.  

Finally, the Board has considered whether there are any other rating criteria applicable to the genitourinary system that may permit a higher rating in this case.  A higher rating of 60 percent is warranted when there is evidence of renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.  However, in the present case, there is no evidence of renal dysfunction and the Veteran denied having flank pain as recently as October 2012.  As such, there is no basis for a higher evaluation based on renal dysfunction.  

A higher evaluation of 60 percent is also available when there is evidence of urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.  

According to the October 2012 private treatment note from Dr. A.M., the Veteran suffered from benign prostatic hypertrophy with bladder outlet obstruction.  It was noted that the Veteran had a good steady stream and that he wore a pad simply for minimal leakage that could occur at times.  Dr. A.M. suspected that most of this may be related to the Veteran's weight and the pad was never soaked - it was only a safety precaution.  Thus, while there is evidence of possible urinary leakage on occasion, this has been associated with a non-service-connected prostate condition and possibly weight management problems.  There is nothing of record suggesting that urinary leakage is due to the Veteran's service-connected left epididymitis.  As such, a higher rating is not warranted.  

A higher rating of 40 percent is available based on urinary frequency as well.  Id.  A 40 percent rating is warranted when there is evidence of daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Id.  

According to the June 2008 VA examination report, the Veteran did develop urinary frequency.  However, this was reported to not be related to his testicular issue.  More significantly, the October 2012 private medical report reflects that the Veteran only got up once per night to void.  Therefore, there is no basis for a higher rating for a left epididymitis based on urinary frequency.  

In summary, the only symptom associated with the Veteran's left epididymitis is pain.  Based on this pain, VA assigned a 30 percent evaluation - the same evaluation that is to be assigned for the removal of both testicles.  See 38 C.F.R. § 4.115b.  While the Board has considered all diagnostic criteria potentially associated with the genitourinary system, there is simply no basis upon which a schedular evaluation in excess of 30 percent can be assigned.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 30 percent for his service-connected left epididymitis.  During his August 2009 hearing, the Veteran testified to symptoms of frequent and intense pain associated with his disability.  He also indicated in his March 2009 appeal to the Board that he believed his pain was neuropathic and the result of a nerve damaged during his original hydrocele surgery, although the competent medical evidence does not support his contention.  

However, as discussed above, the Veteran has been awarded a 30 percent evaluation based on his complaints of frequent and severe pain.  He has not identified any additional symptomatology that would potentially allow for a higher schedular evaluation.  Thus, even considering the Veteran's written and oral statements regarding his left epididymitis disability, a rating in excess of 30 percent is not warranted at any time during the pendency of this claim.  

The Board also notes that, in support of his claim, the Veteran submitted two articles that discussed hydroceles.  However, these articles do not reflect specific symptomatology associated with the Veteran's chronic epididymitis.  They merely define what a hydrocele is and how they may form.  As such, these articles provide no evidence in support of a disability evaluation in excess of 30 percent for the Veteran's service-connected chronic epididymitis.  

Here, the preponderance of the evidence is against a rating in excess of 30 percent for epididymitis of the left testicle, the claim.  Moreover, as the preponderance of the probative medical and other evidence of record is against a rating in excess of 30 percent for the epididymitis disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Extraschedular considerations

The Board has also considered whether the Veteran's epididymitis of the left testicle disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symtoms to his service-connected left testicle disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Board is aware of the Veteran's complaints as to the effects of his service-connected epididymitis of the left testicle has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has complained of pain.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

The manifestations of the Veteran's disability include testicular pain.  The rating schedule contemplates these symptoms.  Diagnostic Code7599-7525.  His 30 percent rating is meant to compensate such symptomatology and, in fact, is meant to compensate a veteran with such severe disability as to have had both testicles removed.  

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for total rating based upon individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In December 2012, the Veteran's representative argued that the frequency, duration, and pain level experienced by the Veteran affected his employability as an electrician and warranted a TDIU.  

However, in the present case, the Veteran has repeatedly told VA clinicians that he is retired, see March 29, 2007 VA clinic progress note and June 2008 VA examination report, and it has not been asserted that he is retired as a result of his service-connected left testicular condition.  Thus, further consideration of the Veteran's claim under Rice is not warranted.



ORDER

A rating in excess of 30 percent for epididymitis is denied.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


